EXHIBIT 10.3

 

LOGO [g119938g89h20.jpg]      

Metro Phila & DE Commercial Banking

MAC Y1379-171

123 South Broad Street

Philadelphia, PA 19109

215 670-6808 Fax

 

Wells Fargo Bank, N.A.

December 1, 2010

Urban Outfitters, Inc.

5000 South Broad Street

Philadelphia, PA 19112-1495

Attention: Frank Conforti, Chief Accounting Officer

 

  RE: Extension of Amended and Restated Credit Agreement dated as of September
23, 2004, as amended, by and among Urban Outfitters, Inc., its Subsidiaries
Listed On Schedule I thereto, as Borrowers, the Lenders (as defined in the
Credit Agreement), and Wells Fargo Bank, N.A., for itself and as Administrative
Agent for the Lenders.

Ladies and Gentlemen:

In response to your request for an extension of that certain Amended and
Restated Credit Agreement, dated as of September 23, 2004, as amended by (i)
that certain Letter Agreement Concerning Amended and Restated Note, dated May
16, 2005, (ii) that certain First Amendment to Amended and Restated Credit
Agreement, dated November 30, 2006, (iii) that certain Letter Agreement
Concerning Amended and Restated Note, dated May 31, 2007, (iv) that certain
Second Amendment to Amended and Restated Credit Agreement, dated December 10,
2007 , (v) that certain Third Amendment, Consent and Waiver to Amended and
Restated Credit Agreement , dated September 21, 2009, and (vi) that certain
Letter Agreement Concerning Amended and Restated Note, dated May 27, 2010 (as so
amended, the “Credit Agreement”) by and among Urban Outfitters, Inc., its
Subsidiaries Listed On Schedule I thereto, as Borrowers, the Lenders (as defined
in the Credit Agreement), and Wells Fargo Bank, N.A., successor by merger to
Wachovia Bank, National Association (the “Bank”), for itself and as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), the Administrative Agent, on behalf of the Lenders, hereby agrees as
follows:

1. Amendment. Section 2.6(a) is hereby amended such that the date set forth
therein of December 10, 2010 is replaced by March 10, 2011.

2. Effectiveness. This extension letter will be effective as of December 10,
2010.

3. Continuing Effect. Except as expressly amended hereby, all of the terms,
covenants and conditions of the Credit Agreement and the other Credit Documents
shall continue in full force and effect.

4. Definitions. Capitalized terms used and not defined herein have the meanings
ascribed to such terms in the Credit Agreement.

5. Governing Law. This extension letter shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, without giving
effect to choice of law principles thereof.

Should you have any questions, please do not hesitate to call me at (302)
765-5525.

 

Very truly yours, WELLS FARGO BANK, N.A. By:   /s/ Stephen T. Dorosh   Name:
Stephen T. Dorosh   Title: Vice President